            Case 2:19-cr-00203-RSM Document 544 Filed 06/15/21 Page 1 of 1



 1                                                          The Honorable Ricardo S. Martinez

 2

 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 5

 6   UNITED STATES OF AMERICA,                          NO. CR19-203 RSM

 7                                Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 8     v.                                          MOTION FOR VIDEO PLEA HEARING

 9   DANIEL HERNANDEZ

10                                Defendant.

11
             DEFENDANT’s motion for a video plea hearing came on for hearing, and, being
12
     fully advised, the Court GRANTS the motion;
13
             IT IS THEREFORE ORDERED: A video plea hearing is hereby set before the
14
     Magistrate Judge on JUNE 17, 2021, at 11:00 a.m.
15
             DONE this 15th day of June, 2021.
16

17

18
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23
                                                                       MICHELE SHAW, P.S.
      ORDER GRANTING DEFENDANT’S MOTION                                         Attorney at Law
                                                                              2125 Western Ave #330
      FOR VIDEO PLEA HEARING                                                    Seattle, WA 98121
                                                                                Bus (206) 448-9612
                                                                                Fax (206) 319-5473
                                                                           michele@micheleshawlaw.com
